 



Exhibit 10.7
Michael R. Douglas
2006 Executive Bonus Plan
For 2006, you will be eligible to receive a performance bonus based upon
achievement of performance objectives. Your bonus may be up to the following
amounts:
Sixty Percent (60%) of your 2006 bonus award will be based on Corporate
Financial Performance (as outlined below). Forty Percent (40%) of your 2006
bonus award will be based on Individual Performance Objectives (as outlined
below). Your Target Bonus for 2006 is $325,000. Your Target Bonus is your
expected bonus amount assuming successful achievement of all of your performance
objectives. If you significantly exceed your performance objectives, you may
receive a bonus in excess of your Target Bonus, up to a maximum of 200% of your
Target Bonus.

     
At Threshold Performance Level:
  0% of Target Bonus
 
   
At Target Performance Level:
  100% of Target Bonus (60% for Corporate Financial Performance; 40% for
Individual Performance)
 
   
At Growth Performance Level:
  200% of Target Bonus (120% for Corporate Financial Performance; 80% for
Individual Performance)

Achievement in between levels will be calculated according to a bonus formula
described below.
Corporate Financial Performance Element
The Corporate Financial Performance element will be determined based on a
financial matrix that includes Cash Operating Income and Revenue components. For
purposes of this Bonus Plan, “Cash Operating Income” means Operating Income less
non-cash charges, corporate branding, former officer legal costs and other
extraordinary, non-recurring items, calculated before payment of executive
bonuses. A copy of the matrix for your 2006 bonus, as approved by the
Compensation Committee, is being provided to you in connection with this Bonus
Plan.
Individual Performance Objectives
Your maximum potential bonus award for the Individual Performance element is 80%
of your Target Bonus (for extraordinary performance). Your expected bonus for
the Individual Performance Element is 40% of your Target Bonus (at acceptable
satisfaction of your objectives). A copy of your individual performance
objectives is being provided to you in connection with this Bonus Plan.

